DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments (filed 1/20/2022) have been considered, and are found to be at least partially persuasive.  Examiner particularly notes the following section(s):
Examiner withdraws the 103 rejection of claims 1-8 and 10-15 as detailed in the office action dated 10/20/2021.
Newly added claims 16 and 17 are rejected by nonstatutory double patenting as detailed below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 7 (for claim 16) and over claim 1 (for claim 17) of U.S. Patent No. 11,079,612. Although the claims at issue are not identical, they are not patentably distinct from each other because as matched below.
Instant Application 17/353,468
U.S. Patent No. 11,079,612
Claim 16 (New) A lens clement wearable in front of an eye of a person, the lens element comprising:
a refraction area having a refractive power based on a prescription corresponding to the eye of the person: and
at least three non-contiguous optical elements, at least one optical clement of the at least three non-contiguous optical elements having a non-spherical optical function,






















wherein at least one of 
the at least three non-contiguous optical elements is a multifocal binary component.

a refraction area having a refractive power based on a prescription corresponding to said eye of the person; and 
at least three non-contiguous optical elements, at least one optical element of the at least three non-contiguous optical elements having a non-spherical optical function, 
wherein the at least three optical elements are configured so that along at least one section of the lens element, a mean sphere of the at least three optical elements increases from a first point of the at least one section towards a peripheral part of the at least one section by at least 0.5 D, and decreases from a second point of the at least one section towards the peripheral part of the at least one section by at least 0.5 D, the second point being closer to the peripheral part of the at least one section than the first point, wherein at least one optical element of the at least three non-contiguous optical elements is a multifocal refractive micro-lens, 
and wherein the multifocal refractive micro-lens includes an aspherical progressive surface.

7. The lens element according to claim 5, wherein at least one optical element of the at least three non-contiguous optical elements is a multifocal binary component.

a refraction area having a refractive power based on a prescription corresponding to the eye of the person; and















wherein at least one of the at least three non-contiguous optical elements is a multifocal refractive micro-lens, 



a refraction area having a refractive power based on a prescription corresponding to said eye of the person; and 

wherein the at least three optical elements are configured so that along at least one section of the lens element, a mean sphere of the at least three optical elements increases from a first point of the at least one section towards a peripheral part of the at least one section by at least 0.5 D, and decreases from a second point of the at least one section towards the peripheral part of the at least one section by at least 0.5 D, the second point being closer to the peripheral part of the at least one section than the first point,
wherein at least one optical element of the at least three non-contiguous optical elements is a multifocal refractive micro-lens, 
.


Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 1:  The prior art of record does not disclose or suggest a lens element comprising “A lens element wearable in front of an eye of a person and mountable in an eyeglasses frame, the lens element comprising: a refraction area having a refractive power based on a prescription corresponding to the eye of the person”, along with other claim limitations.  Claims 2-15 are allowable due to pendency on amended independent claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872